885 F.2d 871
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred PAYTON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3244.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge*.

ORDER

2
The petitioner seeks review of a decision of the Benefits Review Board denying him black lung benefits.  This case was held in abeyance pending the Supreme Court's decision in Pittston Coal Group v. Sebben, 109 S.Ct. 414 (1988).  The respondent now concedes that in light of that decision, the petitioner is entitled to benefits commencing in June 1977, and moves to remand this case to the deputy commissioner, United States Department of Labor, for the payment of such benefits.


3
It is therefore ORDERED that this appeal is dismissed and this case is remanded to the deputy commissioner, United States Department of Labor, for entry of a compensation order awarding benefits to the petitioner commencing as of June 1977.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation